Information to identify the case:
Debtor 1
                       WALTER C. DORAN                                            Social Security number or ITIN   xxx−xx−2934
                                                                                  EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

Debtor 2               YOLANDA C. DORAN                                           Social Security number or ITIN   xxx−xx−1121
(Spouse, if filing)
                                                                                  EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

United States Bankruptcy Court       District of Arizona

Case number:          4:14−bk−09947−BMW

Order of Discharge                                                                                                               12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 1141(d)(5) is granted to:

             WALTER C. DORAN                                              YOLANDA C. DORAN
             dba Flowers for You                                          dba Flowers for You

                                                                          By the court: Brenda Moody Whinery
             7/30/21                                                                    United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in an Individual Chapter 11 Case

This order does not close or dismiss the case.                            Most debts are discharged
                                                                          Most debts are covered by the discharge, but not
Creditors cannot collect discharged debts                                 all. Generally, a discharge removes the debtors'
                                                                          personal liability for debts provided for by the
This order means that no one may make any                                 chapter 11 plan.
attempt to collect a discharged debt from the
debtors personally. For example, creditors                                In a case involving community property: Special
cannot sue, garnish wages, assert a deficiency,                           rules protect certain community property owned
or otherwise try to collect from the debtors                              by the debtor's spouse, even if that spouse did
personally on discharged debts. Creditors cannot                          not file a bankruptcy case.
contact the debtors by mail, phone, or otherwise
in any attempt to collect the debt personally.
Creditors who violate this order can be required                          Some debts are not discharged
to pay debtors damages and attorney's fees.                               Examples of debts that are not discharged are:
However, a creditor with a lien may enforce a
claim against the debtors' property subject to that                            ♦ debts that are domestic support
lien unless the lien was avoided or eliminated.                                  obligations;
For example, a creditor may have the right to
foreclose a home mortgage or repossess an
automobile.                                                                    ♦ debts for most student loans;

This order does not prevent debtors from paying
any debt voluntarily. 11 U.S.C. § 524(f).                                      ♦ debts for most taxes;


                                                                               ♦ debts that the bankruptcy court has
                                                                                 decided or will decide are not discharged
                                                                                 in this bankruptcy case;
                                                                                      For more information, see page 2 >



Form 3180RI                                              Individual Chapter 11 Discharge                            page 1
      Case 4:14-bk-09947-BMW Doc 368 Filed 07/30/21 Entered 07/30/21 10:44:00                                                Desc
                           Ch 11 Individual Discharge Page 1 of 2
    ♦ debts for most fines, penalties,                   In addition, this discharge does not stop
      forfeitures, or criminal restitution               creditors from collecting from anyone else who is
      obligations;                                       also liable on the debt, such as an insurance
                                                         company or a person who cosigned or
                                                         guaranteed a loan.
    ♦ some debts which the debtors did not
      properly list;
                                                         This information is only a general summary
                                                         of an individual chapter 11 discharge; some
    ♦ debts for certain types of loans owed to           exceptions exist. Because the law is
      pension, profit sharing, stock bonus, or           complicated, you should consult an
      retirement plans; and                              attorney to determine the exact effect of the
                                                         discharge in this case.
    ♦ debts for death or personal injury caused
      by operating a vehicle while intoxicated.




Form 3180RI                             Individual Chapter 11 Discharge                  page 2
   Case 4:14-bk-09947-BMW Doc 368 Filed 07/30/21 Entered 07/30/21 10:44:00                        Desc
                        Ch 11 Individual Discharge Page 2 of 2
